     Case 2:20-cr-00579-SVW Document 905 Filed 08/31/21 Page 1 of 5 Page ID #:15738



1     TRACY L. WILKISON
      Acting United States Attorney
2     SCOTT M. GARRINGER
      Assistant United States Attorney
3     Chief, Criminal Division
      SCOTT PAETTY (Cal. Bar No. 274719)
4     CATHERINE AHN (Cal. Bar No. 248286)
      BRIAN FAERSTEIN (Cal. Bar No. 274850)
5     Assistant United States Attorneys
      Major Frauds/Environmental and Community Safety Crimes Sections
6          1100/1300 United States Courthouse
           312 North Spring Street
7          Los Angeles, California 90012
           Telephone: (213) 894-6527/2424/3819
8          Facsimile: (213) 894-6269/0141
           E-mail:    Scott.Paetty@usdoj.gov
9                     Catherine.S.Ahn@usdoj.gov
                      Brian.Faerstein@usdoj.gov
10
      JOSEPH BEEMSTERBOER
11    Acting Chief, Fraud Section
      Criminal Division, U.S. Department of Justice
12    CHRISTOPHER FENTON
      Trial Attorney, Fraud Section
13    Criminal Division, U.S. Department of Justice
           1400 New York Avenue NW, 3rd Floor
14         Washington, DC 20530
           Telephone: (202) 320-0539
15         Facsimile: (202) 514-0152
      E-mail:   Christopher.Fenton@usdoj.gov
16
      Attorneys for Plaintiff
17    UNITED STATES OF AMERICA
18                            UNITED STATES DISTRICT COURT

19                      FOR THE CENTRAL DISTRICT OF CALIFORNIA

20    UNITED STATES OF AMERICA,                No. CR 20-579(A)-SVW-7

21               Plaintiff,                    GOVERNMENT’S OPPOSITION TO
                                               DEFENDANT EDVARD PARONYAN’S EX
22                     v.                      PARTE APPLICATION TO MODIFY
                                               CONDITIONS OF RELEASE RE: TRAVEL
23    EDVARD PARONYAN,                         TO PALM SPRINGS (ECF 900);
                                               MEMORANDUM OF POINTS AND
24               Defendant.                    AUTHORITIES; EXHIBIT

25

26

27         Plaintiff United States of America, by and through its counsel
28    of record, the Acting United States Attorney for the Central District
     Case 2:20-cr-00579-SVW Document 905 Filed 08/31/21 Page 2 of 5 Page ID #:15739



1     of California, Assistant United States Attorneys Scott Paetty,

2     Catherine Ahn, and Brian Faerstein, and Department of Justice Trial

3     Attorney Christopher Fenton, hereby submits its opposition to

4     defendant Edvard Paronyan’s ex parte application to modify the

5     conditions of pretrial release regarding travel to Palm Springs. (ECF

6     900.)

7          The government’s opposition is based on the attached memorandum

8     of points and authorities and accompanying exhibit, the files and

9     records in this case, and such additional evidence or argument as the
10    Court may permit.
11     Dated: August 31, 2021              Respectfully submitted,

12                                         TRACY L. WILKISON
                                           Acting United States Attorney
13
                                           SCOTT M. GARRINGER
14                                         Assistant United States Attorney
                                           Chief, Criminal Division
15

16                                               /s/
                                           SCOTT PAETTY
17                                         CATHERINE AHN
                                           BRIAN FAERSTEIN
18                                         Assistant United States Attorneys
                                           CHRISTOPHER FENTON
19                                         Department of Justice Trial Attorney

20                                         Attorneys for Plaintiff
                                           UNITED STATES OF AMERICA
21

22

23

24

25

26

27

28

                                              2
     Case 2:20-cr-00579-SVW Document 905 Filed 08/31/21 Page 3 of 5 Page ID #:15740



1                        MEMORANDUM OF POINTS AND AUTHORITIES

2          The government respectfully submits this opposition to defendant

3     Edvard Paronyan’s fifth ex parte application to modify his conditions

4     of pretrial release.     (See ECF 387, 561, 662, 864, 900.)        The

5     government concurs with the United States Probation Office’s (the

6     “USPO”) opposition to defendant’s latest request, this time to travel

7     to Palm Springs for a four-day family vacation.          (ECF 900.)

8          The Court should deny defendant’s application for at least four

9     reasons:
10         First, as the USPO recognizes, defendant’s sentencing hearing is

11    just weeks away, scheduled for September 27, 2021.          (See Exhibit 1

12    attached hereto (email correspondence between defendant’s counsel,

13    government, and USPO regarding requested modification).)           Defendant

14    has pleaded guilty to one count of wire fraud in connection with his

15    role in a scheme to steal over $400,000 in COVID-19 disaster relief

16    loan proceeds intended for small businesses that needed the money to

17    survive.   (ECF 469, 524.)     Based on the USPO’s calculated criminal

18    history category of III, defendant’s advisory Guidelines imprisonment

19    range is 27-33 months.      (ECF 803 ¶ 120.)

20         On the eve of sentencing, the USPO believes defendant’s request

21    for a further modification of his terms of pretrial release to allow

22    for a family vacation constitutes neither a “necessity” nor an

23    “emergency.”    (See Exh. 1.)    The government agrees.      The government

24    notes that it has been amenable to work with defendant and his

25    counsel with respect to reasonable modifications specific to address

26    the needs of defendant’s family.       For example, the government has

27    been willing to accommodate defendant’s requests for modest

28    modifications to allow him to attend his children’s school graduation
     Case 2:20-cr-00579-SVW Document 905 Filed 08/31/21 Page 4 of 5 Page ID #:15741



1     events during specific times of the day.         (See ECF 387, ¶ 7; 561,

2     ¶ 9.)   But the requested four-day family vacation here does not

3     reasonably serve the same limited purpose of allowing defendant to

4     participate in local school-related events for a finite period of

5     time.   Rather, it presents an unnecessary opportunity for flight.

6     Indeed, the closer defendant gets to his September 27 sentencing

7     hearing, the more likely he is to flee.

8          Second, the government’s concerns about risk of flight are

9     underscored by recent events regarding two of defendant’s co-
10    defendants in this case, defendants Richard Ayvazyan and Marietta
11    Terabelian.    Specifically, on August 29, 2021, the USPO reported that
12    defendants Ayvazyan and Terabelian had destroyed or removed their
13    location monitoring devices and absconded from supervision in advance
14    of their October 4, 2021 sentencing hearings.         (See ECF 904-1, ¶ 2.)
15    As part of his plea agreement and change of plea in this case,

16    defendant admitted to having socialized with defendants Ayvazyan and

17    Terabelian in the past.      (See ECF 469, ¶ 11.)     Defendant also

18    admitted to providing defendants Ayvazyan and Terabelian with

19    $150,000 from the proceeds of a COVID-19 disaster relief loan

20    defendant obtained, for purposes of defendants Ayvazyan and

21    Terabelian making a down payment on a new home.          (See id.)

22    Defendant’s apparent close relationship with co-defendants who have

23    already fled in this case gives the government significant concerns

24    as to defendant’s own risk of flight, particularly considering

25    defendant is subject only to location monitoring by telephone and not

26    an ankle bracelet.

27         Third, in connection with its presentence investigation, the

28    USPO identifies certain financial factors underscoring its concerns

                                              2
     Case 2:20-cr-00579-SVW Document 905 Filed 08/31/21 Page 5 of 5 Page ID #:15742



1     about defendant’s proposed vacation at this stage of the proceedings.

2     Specifically, the USPO notes that defendant’s monthly expenses exceed

3     his reported income, and he informed the USPO that he has outstanding

4     or unpaid taxes owed to the State of California in the amount of

5     approximately $200,000.      (See Exh. 1.)    As part of his plea

6     agreement, defendant has agreed that he owes approximately $430,187

7     in restitution to victims in this case.        (ECF 469, ¶ 7.)     Thus,

8     defendant’s requested vacation is not appropriate in light of his

9     financial commitments to victims as part of restitution for which the
10    government anticipates the Court will soon be entering at sentencing.
11    The fact that defendant appears to be living beyond his means gives
12    the government further concern about his risk of flight as the
13    reality of the imposition of significant financial obligations (not
14    to mention time in prison) fast approaches.
15         Finally, the USPO also notes that defendant is currently on

16    probation for a California state driving under the influence

17    conviction he sustained as a result of an incident that took place in

18    Palm Springs – the intended location of his requested vacation.            (See

19    Exh. 1.)   Defendant’s term of probation in that case is reportedly

20    set to expire in February 2022.       Defendant’s request to travel back

21    to Palm Springs for vacation, while under federal and state

22    supervision less than one month away from sentencing in this case,

23    should be rejected.

24         In conclusion, the government respectfully requests the Court

25    deny defendant’s fifth ex parte application to modify the conditions

26    of his release.

27

28

                                              3
